Name: Commission Implementing Regulation (EU) 2015/1747 of 30 September 2015 correcting the Annex to Regulation (EU) No 26/2011 concerning the authorisation of vitamin E as a feed additive for all animal species (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  food technology;  marketing;  health
 Date Published: nan

 1.10.2015 EN Official Journal of the European Union L 256/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1747 of 30 September 2015 correcting the Annex to Regulation (EU) No 26/2011 concerning the authorisation of vitamin E as a feed additive for all animal species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. Article 10 of that Regulation provides for the re-evaluation of additives authorised pursuant to Council Directive 70/524/EEC (2). (2) Vitamin E was subject to re-evaluation and authorised by Commission Regulation (EU) No 26/2011 (3) until 4 February 2021 as a feed additive for all animal species. (3) Although Article 1 of Regulation (EU) No 26/2011 refers to the preparations of vitamin E that are authorised as feed additives subject to the conditions laid down in the Annex thereto, there is no reference to preparations in that Annex. This inconsistency leads the control authorities of some Member States to consider that preparations containing vitamin E are not authorised. (4) To enable the correct interpretation of Regulation (EU) No 26/2011, it is necessary to include a reference in the Annex to that Regulation that clarifies the use and placing on the market of preparations containing vitamin E, as this was the intention when the Regulation was adopted. (5) In addition, experience with official controls on the labelling of vitamin E showed that clarification should be brought as regards the specific name given to the additive. (6) Regulation (EU) No 26/2011 should therefore be corrected accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 26/2011 shall be amended as follows: (1) in the column under the heading Additive:  Vitamin E/all-rac-alpha-tocopheryl acetate is replaced by Vitamin E  or all-rac-alpha-tocopheryl acetate ,  Vitamin E/RRR alpha tocopheryl acetate is replaced by Vitamin E  or RRR alpha tocopheryl acetate ,  Vitamin E/RRR alpha tocopherol is replaced by Vitamin E  or RRR alpha tocopherol ; (2) in the column under the heading Other provisions, the following point is added: 3. Vitamin E may be placed on the market and used as an additive consisting of a preparation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (OJ L 270, 14.12.1970, p. 1). (3) Commission Regulation (EU) No 26/2011 of 14 January 2011 concerning the authorisation of vitamin E as a feed additive for all animal species (OJ L 11, 15.1.2011, p. 18).